Mr. Justice Smith delivered the opinion of the court. The ruling of the court in sustaining a demurrer to the additional plea of defendant is assigned for error. We do not doubt the reason for the ruling given by the court was not sound, but it is not error to give a poor reason for a correct ruling. In our opinion the plea amounted to the general issue, and was therefore bad on demurrer. The facts set out in the plea were admissible under the general issue. The court did not err in sustaining the demurrer. Whatever counterclaim or demand appellant had grew out of the same transaction upon which suit was brought, and recoupment therefor could be had and the evidence be introduced under the general issue. The controlling question in the case is the construction to be placed upon the clause in the contract sued on relating to the disposition to be made of the proceeds arising from the sale of the property described in the chattel mortgage. The trial court construed the contract to mean that Eoche was to receive $600 out of the proceeds of the property covered by the mortgage, and the Milling Company was to retain all the proceeds of the property over $600 up to $925, and if the property brought more than the last named sum, Eoche was to receive the excess. We concur in this construction of the contract. Construing the contract in this manner, we think the judgment of the trial court is correct on the merits of the case as shown by the record. It is contended on behalf of appellant that the judgment in the attachment suit against appellant for $311 in favor of Eoche for the use of Burgess was res adjudicata of the whole matter in contention in this case. This contention is not tenable. Pomeroy v. Rand, McNally & Co., 157 Ill., 176, 181. Appellant as garnishee was acquitted of the indebtedness to Eoche under the contract to the extent of the payment made by force of the judgment against it as garnishee. But the judgment is not conclusive against Eoche, the defendant in the attachment, that the amount which appellant was made liable to pay the plaintiff in the attachment was the full amount due him. Drake on Attachments, section 707, and authorities there cited; Freeman on Judgments, section 167. We find no reversible error in the allowance of interest on the amount found due. We think it a fair inference for the court to make from the evidence in the record that appellant had the proceeds of the property in its hands on August 13, 1904, when the garnishee summons was served upon it, and if so, interest was correctly allowed from that date. It is of no consequence or concern legally to appellant that the judgment does not include the words “for the use of John Mulligan.” These words, if included in the judgment, would not be for the benefit of the judgment debtor, and appellant cannot complain of their omission. W. C. St. Ry. Co. v. Lumdahl, 183 Ill., 284. We find no reversible error in the record, and the judgment of the Circuit Court is therefore affirmed. Affirmed.